
	
		II
		110th CONGRESS
		1st Session
		S. 2333
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2007
			Mr. Kennedy introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to reauthorize the
		  Community Health Centers program, the National Health Service Corps, and rural
		  health care programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Health Care Safety Net Act of
			 2007.
		2.Community health
			 centers program of the Public Health Service Act
			(a)Additional
			 authorizations of appropriations for the health centers program of Public
			 Health Service ActSection
			 330(r) of the Public Health Service Act (42 U.S.C. 254b(r)) is amended by
			 amending paragraph (1) to read as follows:
				
					(1)In
				generalFor the purpose of
				carrying out this section, in addition to the amounts authorized to be
				appropriated under subsection (d), there are authorized to be
				appropriated—
						(A)$2,213,020,000
				for fiscal year 2008;
						(B)$2,451,394,400
				for fiscal year 2009;
						(C)$2,757,818,700
				for fiscal year 2010;
						(D)$3,116,335,131
				for fiscal year 2011; and
						(E)$3,537,040,374
				for fiscal year
				2012.
						.
			(b)Studies
			 relating to community health centers
				(1)DefinitionsFor
			 purposes of this subsection—
					(A)the term
			 community health center means a health center receiving assistance
			 under section 330 of the Public Health Service Act (42 U.S.C. 254b); and
					(B)the term
			 medically underserved population has the meaning given that term
			 in such section 330.
					(2)School-based
			 health study
					(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Comptroller General of the United States shall issue a study of
			 the economic costs and benefits of school-based health centers and the impact
			 on the health of students of these centers.
					(B)ContentIn
			 conducting the study under subparagraph (A), the Comptroller General of the
			 United States shall analyze—
						(i)the
			 impact that Federal funding could have on the operation of school-based health
			 centers;
						(ii)any cost savings
			 to other Federal programs derived from providing health services in
			 school-based health centers;
						(iii)the potential
			 impact on Federal budget and the health of students of providing Federal funds
			 to school-based health clinics; and
						(iv)the impact of
			 access to health care from school-based health clinics in rural or underserved
			 areas.
						(3)Health care
			 quality study
					(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Health and Human Services, acting through the
			 Administrator of the Health Resources and Services Administration, and in
			 collaboration with the Agency for Healthcare Research and Quality, shall
			 prepare and submit to the Committee on Health, Education, Labor, and Pensions
			 of the Senate and the Committee on Energy and Commerce of the House of
			 Representatives a report that describes agency efforts to expand and accelerate
			 quality improvement activities in community health centers.
					(B)ContentThe
			 report under subparagraph (A) shall include focus on—
						(i)Federal efforts,
			 as of the date of enactment of this Act, regarding health care quality in
			 community health centers, including quality data collection, analysis, and
			 reporting requirements;
						(ii)identification
			 of effective models for quality improvement in community health centers, which
			 may include models that—
							(I)incorporate care
			 coordination, disease management, and other services demonstrated to improve
			 care;
							(II)are designed to
			 address multiple, co-occurring diseases and conditions;
							(III)improve access
			 to providers through non-traditional means, such as the use of remote
			 monitoring equipment;
							(IV)target various
			 medically underserved populations, including uninsured patient
			 populations;
							(V)increase access
			 to specialty care, including referrals and diagnostic testing; and
							(VI)enhance the use
			 of electronic health records to improve quality;
							(iii)efforts to
			 determine how effective quality improvement models may be adapted for
			 implementation by community health centers that vary by size, budget, staffing,
			 services offered, populations served, and other characteristics determined
			 appropriate by the Secretary of Health and Human Services;
						(iv)types of
			 technical assistance and resources provided to community health centers that
			 may facilitate the implementation of quality improvement interventions;
						(v)proposed or
			 adopted methodologies for community health center evaluations of quality
			 improvement interventions, including any development of new measures that are
			 tailored to safety-net, community-based providers;
						(vi)successful
			 strategies for sustaining quality improvement interventions in the long-term;
			 and
						(vii)partnerships
			 with other Federal agencies and private organizations or networks as
			 appropriate, to enhance health care quality in community health centers.
						(C)DisseminationThe
			 Administrator of the Health Resources and Services Administration shall
			 establish a formal mechanism or mechanisms for the ongoing dissemination of
			 agency initiatives, best practices, and other information that may assist
			 health care quality improvement efforts in community health centers.
					(4)GAO study on
			 integrated health systems model for the delivery of health care services to
			 medically underserved populations
					(A)StudyThe
			 Comptroller General of the United States shall conduct a study on integrated
			 health system models at not more than 10 sites for the delivery of health care
			 services to medically underserved populations. The study shall include an
			 examination of—
						(i)health care
			 delivery models sponsored by public or private non-profit entities that—
							(I)integrate
			 primary, specialty, and acute care; and
							(II)serve medically
			 underserved populations; and
							(ii)such models in
			 rural and urban areas.
						(B)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Comptroller
			 General of the United States shall submit to Congress a report on the study
			 conducted under subparagraph (A). The report shall include—
						(i)an
			 evaluation of the models, as described in subparagraph (A), in—
							(I)expanding access
			 to primary and preventive services for medically underserved populations;
			 and
							(II)improving care
			 coordination and health outcomes; and
							(ii)an
			 assessment of—
							(I)challenges
			 encountered by such entities in providing care to medically underserved
			 populations; and
							(II)advantages and
			 disadvantages of such models compared to other models of care delivery for
			 medically underserved populations.
							3.National Health Service Corps
			(a)FundingTo carry out the programs authorized under
			 sections 331 through 338G of the Public Health Service Act (42 U.S.C.
			 254d–254p), there are authorized to be appropriated—
				(1)for fiscal year 2008, $131,500,000;
				(2)for fiscal year 2009, $143,335,000;
				(3)for fiscal year 2010, $156,235,150;
				(4)for fiscal year 2011, $170,296,310;
			 and
				(5)for fiscal year 2012, $185,622,980.
				(b)Elimination of
			 6-year demonstration requirementSection 332(a)(1) of the Public
			 Health Service Act (42 U.S.C. 254e(a)(1)) is amended by striking Not
			 earlier than 6 years and all that follows through purposes of
			 this section..
			(c)Assignment to
			 shortage areaSection 333(a)(1)(D)(ii) of the Public Health
			 Service Act (42 U.S.C. 254f(a)(1)(D)(ii)) is amended—
				(1)in subclause
			 (IV), by striking and;
				(2)in subclause (V),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(VI)the entity demonstrates
				willingness to support mentorship, professional development, and training
				opportunities for Corps
				members.
						.
				(d)Professional
			 development and trainingSubsection (d) of section 336 of the
			 Public Health Service Act (42 U.S.C. 254h–1) is amended to read as
			 follows:
				
					(d)Professional
				development and training
						(1)In
				generalThe Secretary shall assist Corps members in establishing
				and maintaining professional relationships and development opportunities,
				including by—
							(A)establishing
				appropriate professional relationships between the Corps member involved and
				the health professions community of the geographic area with respect to which
				the member is assigned;
							(B)establishing
				professional development, training, and mentorship linkages between the Corps
				member involved and the larger health professions community, including through
				distance learning, direct mentorship, and development and implementation of
				training modules designed to meet the educational needs of offsite Corps
				members;
							(C)establishing
				professional networks among Corps enrollees; and
							(D)engaging in other
				professional development, mentorship, and training activities for Corps
				members, at the discretion of the Secretary.
							(2)Assistance in
				establishing professional relationshipsIn providing such
				assistance under paragraph (1), the Secretary shall focus on establishing
				relationships with hospitals, with academic medical centers and health
				professions schools, with area health education centers under section 781, with
				health education and training centers under such section, and with border
				health education and training centers under such section. Such assistance shall
				include assistance in obtaining faculty appointments at health professions
				schools.
						.
			4.Reauthorization
			 of rural health care programsSection 330A(j) of the Public Health Service
			 Act (42 U.S.C. 254c(j)) is amended by striking $40,000,000 and
			 all that follows and inserting $45,000,000 for each of fiscal years 2008
			 through 2012..
		
